311 So. 2d 729 (1975)
SOLITRON DEVICES, INC., a New York Corporation Authorized to Do Business in the State of Florida, Petitioner,
v.
George W. REILAND, Respondent.
No. 74-901.
District Court of Appeal of Florida, Fourth District.
April 25, 1975.
*730 Rosemary Barkett, Farish & Farish, West Palm Beach, for petitioner.
L.M. Taylor, Ryan & Taylor, North Palm Beach, for respondent.
DOWNEY, Judge.
We have for consideration a petition for writ of certiorari directed to an order of the trial court denying petitioner's motion to dismiss respondent's complaint in an action formerly cognizable at law.
As we pointed out in a recent decision, Siegel v. Abramowitz et al., 309 So. 2d 234, (Opinion filed March 14, 1975), the fact that it would be expedient from the standpoint of one or both of the parties to have the propriety of interlocutory orders in actions formerly cognizable at law determined by writ of certiorari is not sufficient to warrant granting that writ. There seems to be a trend afoot to seek review of all interlocutory orders in "law cases" as is available in "equity cases." But as of this writing there is no such provision in the appellate rules. See Pullman Company v. Fleishel, Fla.App. 1958, 101 So. 2d 188.
If petitioner is still aggrieved over the ruling in question, adequate review will be available by appeal.
Accordingly, the petition for writ of certiorari is denied.
WALDEN and CROSS, JJ., concur.